DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “more or less parallel to the first impact surface” is indefinite because it is unclear to what degree that the impact surfaces are considered to be parallel.  
Regarding independent claim 1, the phrase “wherein a cross-sectional area” is indefinite because it is unclear what element defines the cross-sectional area.  It is suggested that this phrase be amended to --a cross-sectional area defined by a compressible vessel--.  
Regarding claim 9, the phrase “more or less linearly” is indefinite because it is unclear to what degree that the scaling is considered to be linear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stoll (GB 2 131 517).
Regarding independent claim 1, Stoll discloses a protective impact device (see Abstract, FIG. 1), comprising: (a) a first impact surface (2); (b) a second impact surface (3) more or less parallel to the first impact surface (see FIG. 1); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 1), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 1), wherein a cross-sectional area parallel to and in between the first and second impact surfaces increases, either in a continuous or discrete fashion, over the stroke distance from the first impact surface towards the second impact surface (see FIG. 1); (c) a compressible vessel (4) held in between first and second impact surfaces (see FIG. 1), wherein the compressible vessel in between the first and second impact surfaces defines an outer shape with a positive second derivative slope defined from the first impact surface towards the second impact surface (see FIG. 1, outer lip (11) and one of the peaks of the bellows (4) defines a line having a positive second derivative slope); (d) a fluid contained within the compressible vessel (see page 3, lines 19-22); and (e) one or more orifices (6) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see page 3, lines 19-22), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see page 3, lines 10-14).
Regarding claim 4, Stoll discloses that the outer shape has a discrete shape (see FIG. 1), wherein the outer edges of the discrete shape define the positive second derivative slope defined from the first see FIG. 1, outer lip (11) and one of the peaks of the bellows (4) defines a line having a positive second derivative slope).
Regarding claim 6, Stoll discloses one or more one-way valves to allow the fluid to return to the compressible vessel back into the compressible vessel after the compression (see page 4, lines 104-128).
Claims 1, 3, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konishi (US 4,570,911).
Regarding claim 1, Konishi discloses a protective impact device (see Abstract, FIGS. 1, 3), comprising: (a) a first impact surface (4); (b) a second impact surface (20) more or less parallel to the first impact surface (see FIG. 1); wherein the area of the first impact surface is smaller than the area of the second impact surface (see FIG. 1), wherein a perpendicular distance between the first and second impact surface defines a stroke distance (see FIG. 1), wherein a cross-sectional area parallel to and in between the first and second impact surfaces increases, either in a continuous or discrete fashion, over the stroke distance from the first impact surface towards the second impact surface (see FIG. 1); (c) a compressible vessel (10) held in between first and second impact surfaces (see FIG. 1), wherein the compressible vessel in between the first and second impact surfaces defines an outer shape with a positive second derivative slope defined from the first impact surface towards the second impact surface (see FIG. 1); (d) a fluid (28) contained within the compressible vessel (see col. 7, lines 15-19); and (e) one or more orifices (32) to allow the fluid to bleed out from the compressible vessel when an impact force causes compression of the protective impact device (see col. 7, lines 20-41), wherein the compression is defined by the first impact surface moving towards the second impact surface along the stroke distance (see FIG. 1, col. 7, lines 12-15).
Regarding claim 3, Konishi discloses that the outer shape is a continuous shape for at least 90% of the stroke distance (see FIG. 1, continuous outer shape over 100% of stroke distance).
see FIG. 1).
Regarding claim 7, Konishi discloses that the protective impact device produces an approximately constant force during the compression (see FIG. 3, col. 11, lines 1-29).
Regarding claim 8, Konishi discloses that the protective impact device produces an approximately constant force established by the bleeding liquid through the one or more orifices during the compression (see FIG. 3, col. 11, lines 1-29).
Regarding claim 9, Konishi discloses that the protective impact device produces an approximately constant force that scales more or less linearly with impact energy, regardless of impact velocity caused by the impact force (see FIG. 3, col. 11, lines 1-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoll (GB 2 131 517).

However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (See MPEP 2144.05.II.A) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  
In the present case, Stoll recognizes the relative dimensions of the first surface and the second surface as a result-effective variable (see page 3, lines 64-99; page 3, line 125 to page 4, line 22).  As such, it would have been obvious as a matter of routine experimentation to produce a second impact surface that is at least 20% greater in area than the first impact surface to optimize the mounting of the protective impact device to machine or floor (see page 3, lines 77-73), to optimize the area of attaching the bellows body to the second impact surface (see page 3, lines 90-96), and/or to optimize the dimensions of the bellow body to promote nesting of the folds during compression and to reduce stress on the folds of the bellow body (see page 3, line 125 to page 4, line 22).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

March 31, 2021